Case 1:20-mc-00212-AJN Document 39-4 Filed 06/26/20 Page 1 of 7




                      EXHIBIT 4
6/13/2020             Case 1:20-mc-00212-AJN Guinea -what lies
                                             Document          beneathFiled
                                                            39-4       I Financial Times
                                                                              06/26/20   Page 2 of 7


             The Big Read Energy sector

             Guinea - what lies beneath

             Tens of billions of dollars hang in the balance in a showdown over the country’s iron ore rights




             Digging deep: miners drill an exploration shaft into Simandou mountain, one of the world’s richest deposits of iron ore, where
             contracts are under government scrutiny


             Tom Burgis, Helen Thomas and Misha Glenny NOVEMBER 7 2012



             Mahmoud Thiam is convinced that someone has been going through his rubbish bins.
             His Manhattan residence is 4,ooo miles from his native Guinea, where he was mining
             minister under the military junta that ruled until December 2OlO. A probe by Guinea’s
             elected government into mining deals struck by past dictatorships has restarted a
             tussle for some of the planet’s most coveted mineral stocks. Mr Thiam believes the
             hunt for any shady dealings, the latest twist in a 15-year saga of politics, business and
             bloodshed, has led all the way to his doorstep.

             Tens of billions of dollars, as well as the future of a woebegone west African nation of
             lom people, hang in the balance, as rivals from six continents vie for Guinea’s
             treasure. The showdown over the country’s minerals could prove a test case in a
             continent where natural resources make up two-thirds of exports but have tended to
             generate strife rather than prosperity. One prize glitters above the rest: Simandou, the
             mountain that sits on top of arguably the world’s best undeveloped iron ore deposit.




https://www.ft.com/conte nt/db0642da-2827-11 e2-a335-00144feabdc0                                                                             1/6
6/13/2020         Case 1:20-mc-00212-AJN Guinea     - what lies
                                               Document         beneathFiled
                                                             39-4       I Financial Times
                                                                               06/26/20   Page 3 of 7
             Supporters of Alpha Condfi, the president whose high-profile advisers include
             billionaire investor George Soros and former UK Prime Minister Tony Blair, say his
             public commitment to transparency breaks with a past sullied by alleged corruption.

             "Guinea has an opportunity to become an open, democratic society and to use its
             mineral wealth to help its citizens escape poverty," says Mr Soros in a statement to the
             Financial Times. ""But Condfi faces an uphill battle; bribery and corruption are deeply
             ingrained in Guinea."

             Beny Steinmetz Group is the first to feel the government’s scrutiny. The business is
             owned by a foundation whose beneficiaries are the Steinmetz family, with Beny
             Steinmetz, the Israeli tycoon, as special adviser to its subsidiaries. Last week a
             government committee that has gathered allegations of corruption demanded answers
             about how a subsidiary had secured rights to half of Simandou in 2oo8.

             Nestled among the tropical forests of the remote highlands, Simandou has few peers
             as a repository of the ore used to make steel, a core ingredient of industrial
             development.

             Rio Tinto won the rights to mine the mountain in the 199os, during the dictatorship of
             Lansana Cont& But in 2oo8 the regime stripped Rio of half of those rights, saying it
             had missed deadlines to start mining. It handed them to Beny Steinmetz Group
             Resources, the mining arm of the oil-to-real estate conglomerate, days before the
             dictator died.

             What the company did next is described by one African mining veteran as the "best
             private mining deal of our generation".

                                                                    BSGR had paid nothing for its permits
                  FT Explainer: The scramble for
                                                                    at Simandou, as is standard practice in
                 Guinea’s minerals
                                                                    the industry. After spending 816om on
                 Guinea, a former French colony                     preliminary development work at
                 in west Africa, is rich in minerals                Simandou and the nearby Zogota
                 including bauxite and iron ore.                    deposit, in April 2OlO it announced an
                 Mining houses, tycoons and                         extraordinary return on its investment.
                 strongmen have been fighting                       Vale of Brazil, the world’s biggest iron
                                                                    ore miner, agreed to buy a 51 per cent
                 over these natural resources for
                                                                    stake in BSGR’s Guinea interests for
                 decades
                                                                    82.5bn, $5oom of which was payable
                                                                    immediately.


https://www.ft.com/conte nt/db0642da-2827-11 e2-a335-00144feabdc0                                              2/6
6/13/2020          Case 1:20-mc-00212-AJN Guinea   - what lies
                                               Document        beneathFiled
                                                            39-4       I Financial Times
                                                                              06/26/20   Page 4 of 7
             According to allegations being examined by the government committee reviewing past
             mining contracts, BSGR’s success in Guinea may not have been the result of business
             acumen alone. It has sent BSGR and Vale a catalogue of graft allegations, including
             claims - denied by the Israeli group - that BSGR gave a diamond-encrusted gold
             miniature Formula One car to a minister and made payments to Contfi’s fourth wife to
             help gain access to resources.

             BSGR contests the allegations. "This is the fifth and most clumsy attempt by an
             already discredited government of Guinea in an ongoing campaign to illegally seize
             BSGR’s assets," it said. "There is no substance to these ridiculous allegations." Vale
             said it conducts "appropriate due diligence" before its investments.

                                                                    Nava Tourfi, the committee’s chairman,
                 Soros, Blair and the Guinea
                                                                    said any suggestion - made by Mr
                 rumour mill
                                                                    Thiam and others - that the review is
                 The wrangle for Guinea’s                           being used to seize assets for the benefit
                 minerals has set off a war of                      of government allies was "unjustified
                 information, write Tom Burgis                      and absurd".
                 and Helen Thomas. Rivals speak
                                                                    BSGR, which said it would use
                 of public relations manoeuvring                    "whatever legal means prove necessary"
                 and leaks to the press, some                       to defend its Guinean interests, has 60
                 calculated to challenge                            days to respond to the committee or
                 companies, others to tarnish the                   face the possible cancellation of the
                 government of President Alpha                      rights held by the joint venture between

                 Condfi or its allies. PR companies                 BSGR and Vale.

                 and corporate intelligence                         Days before the committee wrote to the
                 groups have been retained.                         companies, Vale revealed that it had put
                 Even a purported personal                          Simandou on ice. A person close to the

                 history between George Soros                       Brazilian miner indicated that it had not
                                                                    abandoned its hopes of mining the
                 and Beny Steinmetz has become
                                                                    mountain. But the stand-off threatens
                 one source of the rumours that
                                                                    to delay once again the first shipment of
                 are rife in Conakry.
                                                                    Simandou’s ore.
                 To continue reading, click here
                                                                    Some industry experts say that
                                                                    Simandou may have become a pawn in
             the strategies of miners that perhaps see blocking their rivals from controlling the
             mountain as at least as important as actually starting to mine it.


https://www.ft.com/conte nt/db0642da-2827-11 e2-a335-00144feabdc0                                                3/6
6/13/2020         Case 1:20-mc-00212-AJN Guinea       - what lies
                                                 Document         beneathFiled
                                                               39-4       I Financial Times
                                                                                 06/26/20   Page 5 of 7
             Regardless, years of politicians’ wrangling amount to "a tragic story about the
             screwed-up development of natural resources," says the African mining veteran.
             "They have taken a world-class asset and set it back lO years."

             Another executive experienced in Guinean mining sees the lessons of the sector’s
             history differently. "There’s nothing to be gained [from corruption]," he says. Given
             the region’s explosive politics, "there’s more to be lost when power changes".




             If the government tries to annul the Steinmetz group’s rights in Guinea, the billionaire
             may trace the change in its fortunes to December 3 2oo9.

             Moussa "Dadis" Camara had seized power on Contfi’s death. But not even the erratic
             young officer, a man so paranoid he would only conduct cabinet meetings in the dead
             of night at his barracks, could have foreseen what would transpire that day.

             He had become an international pariah after his security forces massacred 157
             opposition demonstrators at the national stadium in September 2oo9 and gang raped
             women in public. In the aftermath, Lieutenant Aboubacar "Toumba" Diakitfi, Capt
             Camara’s aide-de-camp, feared he was being set up to take sole blame for the stadium
             massacre. Striking first, he shot the president in the head.

             Injured but alive, Capt Camara left the country. He did not return and the junta’s new
             leader pledged to hand power back to civilians.

             Under the junta, BSGR’s claim to Simandou was reaffirmed and it struck its Vale deal
             - part of what Mr Thiam, the mining minister at the time, says were efforts finally to
             bring the mountain into swift and lucrative production. The former UBS banker, who
             denies allegations that he accepted and facilitated corrupt payments himself, says he
             too investigated BSGR’s acquisition of its rights to see whether they conformed to
             Guinea’s mining code: "Whether they [BSGR] used lobbying or the support of the wife
             of the former president, everybody used access in that sphere. It did not break the
             code."

             Rio’s position remained precarious during military rule. But the tables turned again in
             December 2OLO, when elections brought Alpha Condfi to power. A Marxist intellectual
             who had spent years in exile, Mr Condfi had few ties to past regimes.




https://www.ft.com/conte nt/db0642da-2827-11 e2-a335-00144feabdc0                                         4/6
6/13/2020         Case 1:20-mc-00212-AJN Guinea   - what lies
                                             Document         beneathFiled
                                                           39-4       I Financial Times
                                                                             06/26/20   Page 6 of 7
             He embarked on an overhaul of the mining code and launched the review of past
             contracts. Even before that review officially began, government investigators started
             probing BSGR’s acquisition of its Guinean rights and other deals struck under both
             Contfi and the military.

             At the same time, Mr Condfi’s government struck a new deal with Rio.

             The miner paid $7oom last year - equivalent to one-seventh of Guinea’s gross
             domestic product - for ""the resolution of all outstanding issues" at the half of
             Simandou that it still holds. The company told the FT this month that its agreement
             "exempts Rio Tinto from any further changes under the current review of the mining
             code or any future review".

             Mr Condfi’s critics, including BSGR, have seized on the Rio settlement to support their
             argument that the review is being used to secure big payments from miners hoping to
             secure their claims in Guinea, rather than to address past injustices.

             Some say the investigation is a ruse to extract a lump sum from BSGR or its Brazilian
             partner. One mining executive who has years of experience in Guinea says: "I have
             absolutely no doubt that if they paid $1bn, like Rio, then Vale would have no trouble
             [retaining its Guinean interests]."

             Mr Tourfi, the mining committee chairman, insists that the Rio deal "is absolutely not
             a model for the review". He says his committee "prioritises protecting long-term
             interests over obtaining immediate payments, as it is difficult to judge whether such
             payments represent just and equitable compensation".

             The government’s avowed drive for transparency in mining has also been called into
             question elsewhere.

             In May 2o11, according to the International Monetary Fund, Guinea’s government
             agreed a $25m loan to finance its newly formed state-owned mining company with
             Palladino, an investment vehicle of South African mining financier Walter Hennig.

             The terms of the loan appeared to offer Palladino cut-price stakes in Guinea’s mineral
             resources should the government default, causing uproar in Guinea. Some critics
             perceived a political undertone to the deal, citing Mr Hennig’s connections to
             businessmen linked to South Africa’s ruling African National Congress, the
             continent’s strongest political force. The non-concessional loan also raised eyebrows
             among international creditors, led by the IMF and World Bank, which were
             negotiating $2.1bn of debt relief for Guinea.


https://www.ft.com/conte nt/db0642da-2827-11 e2-a335-00144feabdc0                                      5/6
6/13/2020          Case 1:20-mc-00212-AJN Guinea   - what lies
                                               Document        beneathFiled
                                                            39-4       I Financial Times
                                                                              06/26/20   Page 7 of 7
             People close to the government’s mining policy makers insist the episode was
             misrepresented. The loan has been repaid. Palladino says it would only have gained
             the minority stakes in the event of a default at the end of the loan’s 25-year maturity
             and that discussions about it securing rights of first refusal over certain Guinean
             mining assets came to nought.




             Nonetheless, with BSGR’s permits to Simandou past their expiry date, there is little
             doubt that investors interested in a share in Simandou, or helping finance the
             project’s $ lobn-plus infrastructure bill, are circling.

             Would-be investors from China, Liberia, Europe and the Middle East are eyeing
             opportunities. This year Roger Agnelli, the former chief executive of Vale who signed
             the Brazilian miner’s agreement with BSGR, approached Guinea’s government
             offering the assistance of his new mining venture - a move that, once it appeared in
             the Brazilian press, prompted the threat of a lawsuit from the Steinmetz group, which
             claimed its interests were being jeopardised. Mr Agnelli declined to comment.

             With parts of the army restive and parliamentary elections repeatedly delayed, Mr
             Condfi’s attempt to challenge vested interests in mining comes at a delicate moment.

             The history of Africa’s mineral and oil-rich nations is that their natural endowments
             often prove a curse, fomenting coups and conflict and undermining the rule of law.

             "Like the rest of the region, it’s going to be a major challenge [for Guinea] to benefit
             from these resources," says Harry Snoek, the IMF’s mission chief in Guinea. ""But we
             hope that this time is the time it works."



             Copyright The Financial Times Limited 2020. All rights reserved.




https://www.ft.com/conte nt/db0642da-2827-11 e2-a335-00144feabdc0                                       6/6
